In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-16-00319-CV


    GWENDOLYN BUSH O'BRIEN MARSH, AS EXECUTOR OF THE ESTATE OF
             STANLEY MARSH 3, DECEASED, APPELLANT

                                            V.

                           STANTON COLDIRON, APPELLEE

                           On Appeal from the 181st District Court
                                    Potter County, Texas
               Trial Court No. 105,475-B, Honorable John B. Board, Presiding

                                     August 29, 2016

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Gwendolyn Bush O'Brien Marsh, as executor of the estate of Stanley Marsh 3,

has filed with this Court her petition for permissive appeal. In her petition, she asks this

Court to review the basis of the trial court’s interlocutory order denying her motion for

summary judgment filed as defendant below. We will deny her petition.
                                       Discussion


      Generally, appellate courts have jurisdiction only over appeals from final

judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). That

being so, a party may not appeal an interlocutory order unless specifically authorized by

statute. See Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001)

(citing Cherokee Water Co. v. Ross, 698 S.W.2d 363, 365 (Tex. 1985) (per curiam)).

Because interlocutory appeals are allowed only in limited circumstances, we strictly

construe statutory provisions permitting interlocutory appeals. See id. at 355; State Fair

of Tex. v. Iron Mountain Info. Mgmt., Inc., 299 S.W.3d 261, 262–63 (Tex. App.—Dallas

2009, no pet.).


      Here, Marsh relies on the Texas Civil Practice and Remedies Code as the basis

for her petition for permissive appeal of the trial court’s interlocutory order. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(d), (f) (West Supp. 2016). An appellate court

may accept an interlocutory appeal permitted by Subsection (d) of Section 51.014. See

id. § 51.014(f); TEX. R. APP. P. 28.3(k). Subsection (d) allows a trial court to permit an

appeal from an order that is not otherwise appealable if (1) the order to be appealed

involves a controlling question of law as to which there is a substantial ground for

difference of opinion, and (2) an immediate appeal from the order may materially

advance the ultimate termination of the litigation. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014(d); Undavia v. Avant Med. Grp., P.A., 468 S.W.3d 629, 632 (Tex. App.—

Houston [14th Dist.] 2015, no pet.). Appellate courts have discretion to accept or refuse

to hear a permissive appeal. See Ho v. Johnson, No. 09-15-0077-CV, 2016 Tex. App.

LEXIS 1668, at *2 (Tex. App.—Beaumont Feb. 18, 2016, pet. denied) (mem. op.); see

                                            2
also TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(f) (providing that “[a]n appellate court

may accept an appeal permitted by Subsection (d)”) (emphasis added).


                                                 Conclusion


        We have carefully considered the petition and the supporting documents

submitted by Marsh. After having done so, we deny Marsh’s petition for permissive

appeal.1


                                                             Per Curiam


Pirtle, J., would grant petition.




        1
           The Court hereby suspends the operation of the ten-day waiting period for disposition of this
petition provided in Rule 28.3. See TEX. R. APP. P. 28.3(j) (providing that, “[u]nless the court of appeals
orders otherwise, a petition . . . will be determined . . . no earlier than 10 days after the petition is filed”);
see also TEX. R. APP. P. 2 (permitting appellate court to suspend operation of certain procedural rules “to
expedite a decision or for other good cause”).

                                                        3